internal_revenue_service number release date index number ------------------------------------------- ----------------------- ---------------------------------------------------- --------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number -------------------- refer reply to cc tege eoeg eo2 plr-133969-08 date date legend association -------------------------------------------------------------------- x y --------------------------- ---------------------------------------- states ----------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- ------------------------------------ date ---------------- dear ------------ this is in response to your letter dated date in which you requested rulings on the following three issues whether the association qualifies as an instrumentality of the states and therefore services performed in the employ of the association are excepted from plr-133969-08 the definition of employment under internal_revenue_code code sec_3306 if the association qualifies as an instrumentality of the states whether contributions made to it are deductible as charitable_contributions within the meaning of code sec_170 whether the association’s income is exempt from federal_income_tax because it derives its income from the exercise of an essential government function and the income accrues to one or more states within the meaning of code sec_115 facts the association is a nonprofit corporation recently organized under the laws of x it is intended to be the successor of an unincorporated division of y y is currently exempt from federal_income_tax under code sec_501 the association’s members consist of the current governors of the states members of the association serve in their capacity as governors thus when an individual ceases to be a governor he or she also ceases to be a member of the association his or her successor as governor becomes a member in the association as stated in its articles of incorporation and bylaws the association’s purpose is to provide a medium for the exchange of views and experiences on subjects of general importance to the people of the states foster interstate cooperation and regional developments strive for greater efficiency in state administration share information with the federal government on issues of importance to the states and facilitate and improve state-federal relationships the association’s members elect an executive committee which serves as its board_of directors each member of the executive committee must be a member of the association the bylaws provide the association will hold member meetings where it will develop a policy document reflecting broad areas of consensus among the members and identifying priority issues to be addressed by the association the association will receive a significant portion of its funding from annual dues paid_by each member the association also expects to receive grants and contributions from nonprofit and for-profit entities and individuals upon dissolution after paying all liabilities and obligations the association’s articles of incorporation provide that remaining assets will be distributed to the states no part of the net_earnings of the association shall inure to the benefit of or be distributable to any member director or officer of the association or to any other person plr-133969-08 issue law analysis sec_3306 of the code provides that for purposes of the federal_unemployment_tax_act futa employment does not include service performed in the employ of a state or any political_subdivision thereof or any instrumentality of any one or more of the foregoing which is wholly owned by one or more states or political subdivisions accordingly if an organization is a wholly-owned instrumentality of a state or political_subdivision thereof that organization is not required to pay futa_tax revrul_57_128 1957_1_cb_311 sets forth the following factors to be taken into account in determining whether an entity is an instrumentality of one or more governmental units whether the organization is used for a governmental purpose and performs a governmental function whether performance of its function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions have the power and interests of an owner whether control and supervision of the organization is vested in a public authority or authorities whether express or implied statutory or other authority is necessary for the creation and or use of the organization and whether this authority exists and the degree of financial autonomy of the entity and the source of its operating_expenses each of these factors must be evaluated in order to determine if the association is an instrumentality of the states the association satisfies the first factor of revrul_57_128 which requires it to have a governmental purpose and perform a governmental function association assists its member government officials in the performance of their common official duties by providing a forum for its members to discuss issues of importance to their constituents and to consider ways to address such issues with representatives of the federal government the association allows its members to serve the public more effectively the association satisfies the second factor insofar as it performs functions on behalf of one or more states or political subdivisions because the states through their governors have control_over the performance of the association’s governmental functions the association will therefore perform its functions on behalf of one or more states or political subdivisions the association satisfies the third factor in that there are no private interests involved the states through their governors have the powers and interests of owners in the association because they have the power to conduct the affairs of the association in plr-133969-08 addition pursuant to the bylaws upon dissolution the remaining assets of the association will be distributed to the members no part of the net_earnings of the association will inure to the benefit of any member the association satisfies the fourth factor which requires the control and supervision of the organization to be vested in public authorities the bylaws provide that the association’s affairs will be conducted by its executive committee and its membership which is limited to the member governors serving in their official capacity as governors the association satisfies the fifth factor in that express or implied statutory or other authority is necessary for the creation and or use of the association and such authority exists membership of the association consists of current governors of the states who have authority to perform governmental functions thus the governors who are members of the association have implicit authority to form organizations that facilitate performance of governmental functions the association satisfies the sixth factor which considers the degree of financial autonomy and the source of operating_expenses the association expects to receive a significant portion of its funding from membership dues paid_by the states in addition the bylaws give the association’s members the ability to oversee the use of the association’s funds the association satisfies each of the factors listed in revrul_57_128 accordingly association is an instrumentality of the states within the meaning of sec_3306 thus services performed in the employ of association are excepted from the term employment under sec_3306 for purposes of futa issue sec_170 of the internal_revenue_code provides subject_to certain limitations a deduction for contributions and gifts to or for_the_use_of organizations described in sec_170 payment of which is made within the taxable_year sec_170 defines the term charitable_contribution as including a contribution or gift to or for_the_use_of a state a possession_of_the_united_states or any political_subdivision of any of the foregoing but only if the contribution or gift is made for exclusively public purposes an entity not expressly described in sec_170 may nevertheless qualify to receive deductible charitable_contributions if it is an instrumentality of a state or an instrumentality of a political_subdivision of a state and if the contributions are made for exclusively public purposes see revrul_75_359 1975_2_cb_79 plr-133969-08 revrul_75_359 holds that contributions and gifts to a wholly-owned instrumentality of a political_subdivision formed and operated exclusively for public purposes are deductible contributions for_the_use_of political subdivisions to the extent allowed under sec_170 under revrul_75_359 the criteria for identifying wholly-owned instrumentalities of states or political subdivisions are set forth in revrul_57_128 1957_1_cb_311 since the association qualifies an instrumentality of the states under rev_rul 57-128’s six-factor test contributions made to it exclusively for a public purpose may be deductible by donors as charitable_contributions under sec_170 to the extent otherwise provided under sec_170 issue sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or any political_subdivision of a state under revrul_77_261 1977_2_cb_45 the income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utilities or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign properly to conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization the association was formed for the broad purpose of providing a medium for the exchange of views and experiences on subjects of general importance to the people of the states as discussed above by providing a forum for its members to discuss issues plr-133969-08 of importance to their constituents and to consider ways to address such issues with representatives of the federal government the association allows its members to serve the public more effectively thus the association exercises an essential government function the association’s income and the assets accrue to the benefit of its members currently the association’s membership consists of the governors from the states the association’s articles of incorporation ensure that no part of its income and earnings shall inure to the benefit or profit of any private interest therefore the association’s organizing documents sufficiently provide that the cooperative’s gross_income accrues to a state or political_subdivision for purposes of sec_115 furthermore the articles of incorporation provide that any remaining assets after satisfaction of liabilities shall be distributed only to the states based on the information and representations submitted we hold that the association’s income is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for the purposes of sec_115 accordingly the association’s income is excludable from gross_income under sec_115 conclusion sec_1 the association is an instrumentality of the states for purposes of sec_3306 of the code and therefore all services performed in the employ of the association are excepted from futa since the association qualifies as an instrumentality of the states it is eligible to receive deductible contributions or gifts made for exclusively public purposes to the extent allowed under sec_170 of the code the association’s income is excludible from gross_income under sec_115 of the code these rulings are directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-133969-08 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely __________________________________ sylvia f hunt assistant branch chief exempt_organizations branch exempt_organizations employment_tax government entities tax exempt government entities----
